Title: To Thomas Jefferson from Benjamin Henry Latrobe, 13 September 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Ironhill Septr. 13th. 1805.
                  
                  I have been this day honored by your letter of the 8th. and shall immediately take care, that the alteration in the North Wing of the capitol shall extend no further than to divide the room in the north west corner; leaving the Semieliptical Vestibule in its present state. I am, at the same time not a little apprehensive of the disposition of the Senate at their next meeting. On your arrival in Washington, if you should conceive a temporary arrangement for another committee room in that place conducive to their accomodation, it can be made in a short time & at a very small expense. There is not indeed any other place in the whole wing that will admit of it.
                  I have bestowed much thought on the means of rendering the Senate chamber itself warmer. I have ordered the second stove to be put up, which must contribute considerable to this end, and have got Mr Mathers into tolerably good humor as to taking on himself the trouble of having good fires kept in them, But it will notwithstanding all this; be imperfectly warmed As to doing any thing by way of improving its acoustic merits, it is impossible while the piers & columns remain in their present state. The committee rooms are then the only branch of accomodation, which can be improved for them.
                  There is at the President’s house Sheet Iron enough to cover both Wings gutter fashion. This Sheet-iron has long ago been brought to account, & will form no part of the expenditure of this Year. Of course the fund of 20,000 $ will be ample for any objects that respect the North wing, without prejudicing the work at the presidents house. If this work does not look as forward as it ought, it will be owing to the want of Stone cutters. As to the useful part of the buildings, they will compleated. I requested your Coal cellars were not arched. I have seen so much rotten timber in every building erected at Washington, that my passion to exclude it altogether grows upon me daily.
                  I have not the work of Paladio which contains the house of the Conte Armerico,—and would be extremely obliged by a hint at the Construction of the windows you refer to.—I cannot possibly venture to decide the point of the Halle au Bled lights of myself,—and shall again beg to submit it to you personally at my next visit to Washington. In the meantime I have an embryo Idea on the subject which by diminishing the risk of leakage takes away a large portion of objection, but it must come to more maturity & experiment, before I can depend upon it.—
                  I have not yet been able to prepare my extract from Gilli, on the Del’orme roof for you. But it shall not be long withheld. Since my return a bilious fever & inflammation of the head has confined me entirely. My amussement has been the tinting of the Drawings in your Maisons de Paris. The paper is very bad, & they cannot be as well done as I wish. My pupil has worked with fear, & has done little on this account.—
                  Peale, is again married I find. This is his third ticket in the lottery of marriage. Prudence, would not have advised this risk, for De Moivre is clearly against him. The last time he drew a prize of the first magnitude;—& I am told his first was a good one.—He has now a fry of five or six little uneducated Children about him, to whom his daughter Sophonisba was a mother, & an excellent & accomplished instructress.—However he is a boy in many respects & unfortunately also in this; that he has saved nothing.—It seems not unlikely that he will have a fourth family to provide for,—for, in his benevolence he has taken two small fine children by adoption into his house.—I received to day a letter from him, written in high spirits, & announcing this change in his situation.
                  By this post I write to Mr. Lenthall, & give the necessary directions. I am 
                  with the truest respect & attachment Yours faithfully
                  
                     BH Latrobe.
                  
               